Case 1:19-cv-00427-MSM-LDA Document 20-2 Filed 12/11/20 Page 1 of 7 PagelD #: 379

EXHIBIT B
: - -2 Filed 12/11/20 Page 2 of 7 PagelD #: 380
Case 1:19:+cv-00427-MSM-LDA oi OIG R23 4806076

a

CITIZENS BANK
MORTGAGE
THIS MORTGAGE is dated 04/13/2004 between the Mortgagor,

APOLONIA M MORAIS

{the "Mortgagor"). This Security Instrument is granted to the Mortgagee

Citizens Bank of Rhode Island ,

a savings bank organized under the laws of the state where the Lender has its Principal place of business,
1 Citizens Plaza, Providence, RI 02903 ("Lender").

TO SECURE to Lender the payment and performance of the Obligations specified below; Mortgagor does hereby
mortgage, grant and convey to Lender, with power of sale, the follgwing described property located in the County of
PROVIDENCE State of Rhode Island: "

"See attached legal description hereto and made a part hereof.”

which has the address of 120 LENA STREET, EAST PROVIDENCE, RI 02914

(herein the “Property Address");

TOGETHER with all the improvements now or hereafter erected on the property, and all easements, rights,
appurtenances and rents, all of which shall be deemed to be and remain a part of the property covered by this
Mortgage; and all the foregoing, together with said property (or the leasehold estate if this Mortgage is on a
leasehold) are hereinafter referred to as the “Property”.

The "Obligations" secured by this Mortgage are Mortgagor’s obligations (i) to repay Mortgagor’s debt to Lender
in the principal sum of U S $81,925.00 , together with interest thereon, evidenced by Mortgagor’s
Promissory Note dated payable to Lender or order, and extensions and renewals
thereof (herein "Note"), providing for monthly installments of principal and interest, (ti) to pay to Lender all amounts
advanced or incurred by Lender in accordance with the terms of this Morigage, together with interest thereon, and
(ili) to pay, perform and observe Mortgagor's covenants and agreements contained in this Mortgage.

MORTGAGOR covenants that Mortgagor is lawfully seised in fee simple of the estate hereby conveyed and has
the right to mortgage, grant and convey the Property, and that the Property is unencumbered, except for
encumbrances of record set forth above. Mortgagor covenants that Mortgagor warrants and will defend generally the
title to the Properly against all claims and demands, subject te encumbrances of record set forth above.

Mortgagor covenants and agrees to and with the Lender as follows:

1. Payment and Performance of Obligations. The Mortgagor shail timely pay, strictly perform and observe the
Obligations, including all the terms, conditions, obligations and covenants in each instrument or agreement
evidencing or securing the Obligations.

2. Application of Payments. Unless applicable law provides otherwise. all payments received by Lender under the
Note and Paragraph 1 hereof shall be applied by Lender first to interest, then to insurance charges, if any, and then
to principal, and any remaining amount to any unpaid collection costs and late charges and any other charges
Mortgagor may owe.

3. Prior Mortgages and Deeds of Trust; Charges; Liens. Maortgagor shall perform ail of Mortgagor's obligations
under any mortgage, deed of trust or other security agreement with a lien which has a priority over this Mortgage,
including Mortgagor’s covenants to make payments when due. Morigagor shall pay or cause to be paid all taxes,
assessments and other charges, fines and impositions attributable to the Property which may attain a Priority over

MAN) u3c

deed
John Bezubka, Jr. Rev 10/03

 

 

 

 

 

 

 

 

 

RIC
Case 1:19-cv-00427-MSM<LDA 1 pecument 20-2 Filed 12/11/20 Page 3 of 7 PagelD ae 381

4. Hazard insuranee. Mortgagor shal! keep the improvements now existing or hereajter erected on the Property
insured against loss by fire, hazards included within the term "extended coverage”, and such other hazards as the
Lender may require, including without limitation, Flood Insurance in such amounts and for such periods as the
Lender may require.

The insurance carrier providing the insurance shall be chosen by the Mortgagor subject to approval by Lender;
provided, that such approval shall not be unreasonably withheld. Ali insurance policies and renewals thereof shail be
in a form acceptable to Lender and shall include a standard mortgagee clause in favor of and in a form acceptable to
Lender. Lender shall have the right to hold the policies and renewals thereof, subject to the terms of any mortgage,
deed of trust or other security agreement with a lien which has priority over this Mortgage.

In the event of foss, Mortgagor shail give prompt notice to the insurance carrier and Lender. Lender may make
proof of loss if not made promptly by Mortgagor.

If the Property is abandoned by the Mortgagor, or if the Mortgagor fails to respond to Lender within 30 days from
the date notice is mailed by Lender to Mortgagor that the insurance carrier offers to settle a claim for insurance
benefits, Lender is authorized to collect and apply the insurance proceeds at Lender's option either to restoration or
repair of the Property or to the sums secured by this Mortgage.

5. Preservation and Maintenance and Protection of Property; Leaseholds; Condominiums; Planned Unit
Developments. Mortgagor shall keep the Property in good repair and shall not commit waste or permit any
nuisance, impairment or deterioration of the Property and shall comply with the provisions of any lease if this
Mortgage is on a leasehold. if this Mortgage is on a unit in a condominium or a planned unit development,
Mortgagor shall perform all of the Mortgagor’s obligations under the declaration or covenants creating or governing
the condominium or planned unit development, the by-laws and regulations of the condominium or planned unit
development, and constituent documents.

6. Protection of Lender’s Security. if Mortgagor fails to perform the covenants and agreements contained in this
Mortgage, or if any action or proceeding is commenced which material affects Lender's interest in the Property, then
Lender, at Lender's option, upon notice to Morigagor, may make such appearances, disburse such sums, including
reasonable attorneys’ fees, and take such action as is necessary to protect Lender's interest. If Lender required

Any amounts disbursed by Lender pursuant to this Paragraph 6, with interest thereon, at the Note rate, shall
become additional indebtedness of the Mortgagor secured by this Mortgage. Unless Mortgagor and Lender agree to

7. Inspection. Lender may make or cause to be made reasonable entries upon and inspections of the Property,
Provided that Lender shall give Mortgagor reasonable notice prior to any such inspection Specifying reasonable
cause therefore related to Lencer’s interest in the Property,

8. Condemnation. The Proceeds of any award or claim for damages, direct or consequential, in connection with any
condemnation or other taking of the Property, or part thereof, or for conveyance in lieu of condemnation, are hereby
assigned and shall be paid to Lender, subject to the terms of any mortgage, deed of trust or other security agreement
with a lien which has priority over this Mortgage.

9. Mortgagor Not Released; Forbearance by Lender Not a Waiver. Extension of the time for payment or
modification of amortization of the sums secured by this Mortgage granted by Lender to any successors in interest of
Morigagor or Objigor shall not operate to release in any manner, the liability of the original Mortgagor and
Mortgagor’s successors in interest. Lender shall not be required to commence proceedings against such successor

Lender in exercising any right or remedy hereunder, or otherwise afforded by applicable law, shall not be a waiver of
or preclude the exercise of any such right or remedy.

10. Successors and Assigns Bound; Joint and Several Liability; Go-Signers. The covenants and agreements
herein contained shall bind, and the fights hereunder shall inure to, the respective successors and assigns of Lender

11. Notice. Except for any notice required under applicable law to be given in another manner; (a) any notice to
Mortgagor provided for in this Mortgage shall be given by delivering it or mailing such notice by certified mail
addressed to Mortgagor at the Property Address or at such other address as Mortgagor may designate by notice to
Lender as provided herein, and (b) any notice to Lender shail be given by certified mail to Lender's address stated
herein or to such other address as Lender may designate by notice to Mortgagor as provided herein. Any notice
provided for in this Mortgage shall be deemed to have been given to Mortgagor or Lender when given in the manner
designated herein.
:19-cv- - -LDA Document 20-2 Filed 12/11/20 Page 4 of 7 PagelD #: 382
Case 1:19-cv-00427-MSM 2 348 PCOS |

12. Governing Law: Severability. The state and local laws applicable to thls Mortgage shall be the laws of the
jurisdiction in which the Property is located. The foregoing sentence shall not fimit the applicability of Federal law to
this Mortgage. In the event that any provision or clause of this Mortgage or the Note or the Guaranty conflicts with
applicable law, such conflict shall not affect other provisions of this Mortgage or the Note or the Guaranty which can
be given effect without the conflicting provision, and to this end the provisions of this Mortgage and the Note are
declared to be severable. As used herein, “costs”, "expenses" and “attorneys’ fees" include all sums to the extent not
prohibited by applicable law or limited herein.

13. Laws Affecting Rights. If the Obligations are subject to a iaw that sets maximum joan charges and that law is
so finally interpreted so that tha interest or other loan charges collected or to be collected in connection with the
Obligations exceed the permitted limits, then: (a) any such loan charge shall be reduced by the amount necessary to
reduce the charge to the permitted limit; and (b) any sums already collected on account of the Obligations which
exceeded permitted limits will be refunded or, at Lender's option, applied to reduce the principal amount of the
Obligations. Any such reduction of principal will be treated as a partial prepayment without any prepayment charge
under the Note.

if enactment or expiration of applicable laws has the effect of rendering any provision of the Note or this
Mortgage unenforceable according to its terms, Lender, at its option, may require immediate Payment In full of all
sums secured by this Mortgage and may invoke any remedies permitted under Paragraph 16.

14. Rehabilitation Loan Agreement. Mortgagor shall fulfill all of Mortgagor’s obligations under any home
rehabilitation, improvement, repair, or other loan agreement which Mortgagor enters into with Lender. Lender, at
Lender's option, may require Mortgagor to execute and deliver to Lender, in a form acceptable to Lender, an
assignment of any rights, claims or defenses which Mortgagor may have against parties who supply labor, materials
or services in connection with improvements made to the Property.

15. Transfer of the Property or a Beneficial Interest in Mortgagor. If all or any part of the Property or an interest
therein is sold or transferred {or if a beneficial Interest in Mortgagor is sold or transferred and Mortgagor is nota
natural person) without Lender's prior written consent, Lender will declare all the sums secured by this Mortgage to
be immediately due and payable. However, this option shall not be exercised by Lender if exercise is not authorized
by Federal law.

|f Lender exercises such option to accelerate, Lander shall mail Mortgagor notice of acceleration in accordance
with Paragraph 14 hereof. Such notice shall provide a period of not less than 30 days from the date the notice is
mailed within which Mortgagor may pay the sums declared due. If Mortgagor fails to pay such sums prior to the
expiration of such period, Lender may, without further notice or demand on Mortgagor, invoke any remedies
permitted by Paragraph 16 herein.

Notwithstanding a sale or transfer of the Property, Mortgagor will continue to be obligated under the Obligations,
including this Mortgage, unless Lender has released Mortgagor in writing.

16. Acceleration; Remedies. Upon Mortgagor’s breach of any covenants or agreement of Mortgagor in this
Mortgage, inciuding the covenants to pay when due any sums secured by this Mortgage, Lender prior to acceleration
shall give notice to Mortgagor as provided in Paragraph 11 hereof specifying: (1} the breach; (2) the action required
to cure such breach; (3) a date, not less than 10 days from the date the notice is maifed to Mortgagor, by which such

if Lender invokes the STATUTORY POWER OF SALE, Lender shall mail a copy of a notice of sale to Mortgagor
as provided in Paragraph 11 hereof. Lender shall publish the notice of sale and the Property shall be sold in the
manner prescribed by applicable law. Lender or Lender’s designee may purchase the Property at any sale. The

Mortgagor contained in this Mortgage, and in enforcing Lender's remedies as provided in Paragraph 16 hereof,
including, but not limited to, reasonable attomeys’ fees; (d) Morigagor takes such action as Lender may reasonably
require to assure that the lien of this Mortgage, Lender’s interest in the Property and Mortgagor’s Obligations secured
by this Mortgage shall continue unimpaired. Upon such Payment and cure by Mortgagor, this Mortgage and the
obligations secured hereby shall remain in full force and effect as if no acceleration had occurred.

18. Assignment of Rents; Appointment of Receiver. As additional security hereunder, Mortgagor hereby assigns
to Lender the rents of the Property, provided that Mortgagor shall, prior to acceleration under Paragraph 16 hereof
or abandonment of the Property, have the right to collect and retain such rents as they become due and payable.
- 20 Page 5 of 7 PagelD #: 383
Case 1:19-cv-00 $e 3-MSMelER Document 20-2 Filed 12/11/ g

19. Release. Upon payment of al! sums secured by this Mortgage and such written agreements of Mortgagor as the
Lender shail reasonably request, releasing the Lender from any further obligation to make future advances under the
Note, this Mortgage shall become null and void, and Lender shall discharge this Mortgage without charge to
Morigagor. Mortgagor shall pay all costs of recordation, if any.

20. Default. Mortgagor will be in default under the Agreement if any of the following occurs, each of which
constitutes a breach of a material obligation of the Mortgagors’ under the Agreement:

{a) Mortgagor fails to make any payment when due or to pay any charge or fee when due;

(b) Mortgagor's action or failure to act adversely affects Lender's security for Mortgagor’s loan or a right Lender
has in the security (an attempt by any other creditor to take money or other property of Mortgagors’ that is in
Lender's possession is an example of a failure to act that would adversely affect Lender's security or security
interest);

(c) A court determines that Mortgagor is bankrupt or insolvent; or

(d) Mortgagor gave or gives Lender false or materially misleading information in connection with any extension
of credit to the Mortgagor under the Mortgagor loan.

21. Waivers. The Mortgagor waives all rights of homestead exemption in the Property and the benefits of any other
similar laws which may be enacted from time to time and agrees that the homestead estate is subject to the rights of
Lender under the Agreement and this Security Instrument and is subordinated to the len of this Security Instrument.
REQUEST FOR NOTICE OF DEFAULT AND FORECLOSURE
UNDER SUPERIOR MORTGAGES OR DEEDS OF TRUST
The Mortgagor and the Lender request the holder of any mortgage, deed of trust or other encumbrance with a lien

which has priority over this Security instrument to give notice to the Lender, at Lender's address stated herein, of any
default under the superior encumbrance and of any sale or other foreclosure action.

BY SIGNING BELOW, the Mortgagor accepts and agrees to the terms and covenants contained in this Security
Instrument and in any rider(s) executed by the Mortgagor and recorded with it.

LLM Maae

APGLONIA M MORATS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
- iled 12/11/20 Page 6 of 7 PagelD #: 384
Case 1:19-cv-00427-MSM-LDA Document 20-2 Filed 2398 BOBS

INDIVIDUAL ACKNOWLEDGMENT

STATE OR COMMONWEALTH o Bf ‘gs:

COUNTY OF )

On the f 3 day of 7 LAB retor me appeared
i

APOLONIA M MORAIS

fo me personally known to be the personts) whose name(s) is/are subscribed to this instrument, and such person(s) acknowledged
that he/she/they (i) executed the same for the purposes therein contained, and (il) executed this instrument as their free act and
deed.

IN WITNESS WHBREOF,- | fereunto set my hand and official seal.

He
lotary Public to

Print Name: 5 Rigtyry f
My Commission expires: 29 Sati.

 

    

INDIVIDUAL ACKNOWLEDGMENT

STATE OR COMMONWEALTH OF

 

COUNTY OF )

On the day of . , before me appeared

 

to me parsonally known to be the Person(s) whose name(s) is/are subscribed to this instrument, and such Person(s) acknowledged
that he/she/they (i) executed the same for the purposes therein contained, and (ii) executed this instrument as their free act and
deed.

IN WITNESS WHEREOF, | hereunto set my hand and official seal.

(Official Seal)

 

Notary Public
Print Name;
My Commission expires:

Attention Registry of Deeds/Town or City Clerk:

Mail to:
Citizens Bank Consumer Finance Operations
480 Jefferson Boulevard
Warwick, RI 02886

TAK REV 11/01
Case 1:19-cv-00427-MSM-LDA Document 20-2 Filed 12/11/20 Page 7 of 7 PagelD #: 385

BK2338r6N8k

EXHIBIT "A"

Those two (2) certain lots or parcels of land with all the buildings and
improvements thereon situated in the City of gaat Providence, County of
laid cut and designated ae Lots Numbered 16

"Brightridge

Providence, State of Rhode Ieland,
and 18 (eighteen} on that certain plat of land entitled,
R.I., Surveyed

Plat No. "2" of the Brightridge Land Company of Providence,

| October 2900 by w.x. Dexter, Eng.", which said plat 1e@ recorded in the Records of

Land Evidence of the City of Rast Providence in Plat Book 9 at Page 7 and ( copy)
a

on Plat Card 118.
se smh

 

MNS

on
=
=
Ea)
+ att
os

3S 2

2

2 a
»
ao

far] [efaus

UHV
